Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election of Species
This application contains claims directed to the following patentably distinct species.
Species A, drawn to Fig. 2A & 2B, found in B65D 1/06, associated with claims 6-8.
Species B, drawn to Fig. 3, found in B65D 11/08, associated with claims 9 and 10.
Species C, drawn to Fig. 4, found in B65D 51/165, associated with claims 11 and 12.
Figs. 1, 5, and 6 appear to be generic.
The species are independent or distinct because the species require different features or designs of the deflector at the bottom of the bottle. In addition, these species are not obvious variants of each other based on the current record.
Species A requires the deflector to be made of a resilient material with no specific design.  Species B requires the deflector to be elbow-shaped but not to be made of resilient material.  Species C requires the deflector to have a plurality of apertures but not to be made of resilient material.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Species A requires a search in B65D 1/06 [2,246 hits], while Species B requires a search in B65D 11/08 [1,009 hits], and Species C requires a search in B65D 51/165 [1,066 hits].
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  The Applicant has a statutory period of two (2) months to respond to the written election of species requirement.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



During a telephone conversation with Attorney Josh Daniel on October 27, 2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Specification
The disclosure is objected to because of the following informality: Paragraph 41 Lines 5-6 could read, “…to prevent liquids that enter the bottle 10 vertically….”    Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. No. 11d [Figs. 3 and 4].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Windmiller (2010/0237033) in view of Crockett (2,685,978).
Re Claim 1, Windmiller – a bottle fillable bottle – discloses a bottle, comprising: a main body [10] having a bottom end, a sidewall, a top end, an inside space, and an opening along the top end [Fig. 10]; a valve assembly [103] that is positioned along the bottom end of the main body, said valve having an inlet opening that is positioned along an outside surface of the bottle, a one way valve and an outlet opening that is positioned along the inside space of the main body [Fig. 7]; a bottom-feed deflector [102] that is positioned within the inside space of the main body, said deflector including functioning for changing a direction of a fluid exiting the outlet opening [through 106, Fig. 7].

    PNG
    media_image1.png
    571
    660
    media_image1.png
    Greyscale

Windmiller does not expressly disclose a cap that is selectively coupled to the top end of the main body; and a spout that is positioned along the cap.  However, Crockett – a liquid dispensing cap – discloses a bottle [Crockett, 10] with a cap [Crockett, 18] that is selectively coupled to the top end of the main body; and a spout [Crockett, 36] that is positioned along the cap [Crockett, Figs. 2].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses a bottle that can have a cap attached to the bottle with a spout.  One of ordinary skill would be able to modify the Windmiller bottle to have a cap with spout attached to the bottle, before the effective filing date of the invention with predictable and obvious results, “which retains the pressure in the bottle, and can be used to dispense the contents without removing [the cap] from the bottle and will prevent contamination of the contents ….” [Crockett, Col. 1 Lines 15-17]
Re Claim 2, Windmiller in view of Crockett discloses the claimed invention according to claim 1 above; further, the combination discloses the deflector includes an open first end [Windmiller, 108] that is in communication with the valve assembly [Windmiller, Fig. 7].
Re Claim 3, Windmiller in view of Crockett discloses the claimed invention according to claim 2 above; further, the combination discloses the deflector includes at least one aperture [Windmiller, 106] that is separate from the open first end [Windmiller, Fig. 3].
Re Claim 4, Windmiller in view of Crockett discloses the claimed invention according to claim 3 above; further, the combination discloses each of the at least one aperture is positioned at an offset angle relative to the open first end of the deflector [Windmiller, Fig. 3].
Re Claim 5, Windmiller in view of Crockett discloses the claimed invention according to claim 4 above; further, the combination discloses the offset angle is 90 degrees [Windmiller, Fig. 3].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Claim 6, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose the deflector on the valve is made of resilient or malleable material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736